Citation Nr: 1133299	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of a left knee injury.

2.  Entitlement to an initial compensable disability rating for service-connected residuals of a left elbow injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to January 2006, including service in Southwest Asia.  He has additional duty with the Mississippi Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted the Veteran service connection for residuals of a left knee injury and service connection for residuals of a left elbow injury, assigning these disabilities a 10 percent disability rating and a noncompensable disability rating, respectively, effective January 30, 2006.

In August 2009, the Veteran testified at a hearing before an Acting Veterans Law Judge.  As that Acting Veterans Law Judge is no longer employed at the Board, in May 2011 the case was remanded to the RO via the Appeals Management Center (AMC) to schedule the Veteran for another hearing before a Veterans Law Judge (VLJ).  The Veteran and his wife, T. W., testified at a videoconference hearing before the undersigned VLJ in July 2011.  A transcript of that hearing is of record.  The Veteran submitted additional evidence directly to the Board at the time of his hearing, which was accompanied by a waiver of RO consideration.  This evidence will therefore be considered in this decision.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for a chronic left shoulder disorder and a bilateral eye disorder were previously referred to Agency of Original Jurisdiction (AOJ) by the Board in its May 2011 decision, however, it appears that these issues have still not been adjudicated.  Therefore, the Board again refers these issues to the AOJ for appropriate action.  

The issue of entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of a left knee injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's service-connected residuals of a left elbow injury are manifested by mild paralysis of the ulnar nerve.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but not higher, for service-connected residuals of a left elbow injury have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8516 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2010).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided in accordance with Dingess, in March 2006 before service connection was granted, was legally sufficient, VA's duty to notify has been satisfied in this case.

Regarding the duty to assist, the RO has obtained the Veteran's VA and private treatment records, and has provided him with multiple VA examinations.  The Veteran has not indicated that there are any outstanding treatment records he wished VA to obtain.  Moreover, the Board is satisfied that the RO/AMC substantially complied with the Board's November 2009 and May 2011 remand directives.  See Dyment, 13 Vet. App. at 146-47; Stegall, 11 Vet. App. 268.  The Board notes that in a November 2009 decision, it directed the RO/AMC to verify the Veteran's periods of active duty, active duty for training, and inactive duty for training with the Mississippi Army National Guard and to obtain all available service treatment records from such service; to request that the Veteran provide information pertaining to all post-service treatment for bilateral hearing loss, and his service-connected left knee and left elbow disabilities, and to obtain identified records; to obtain copies of the Veteran's VA treatment records, dated since June 2009; and to afford the Veteran VA examinations in connection with his service connection claim for bilateral hearing loss, and to determine the current severity of his service-connected left knee and left elbow disabilities.  In its May 2011 remand, the Board directed the RO/AMC to afford the Veteran a hearing before a VLJ.  In this regard, the Board notes that, on remand, the RO/AMC obtained records pertaining to the Veteran's service in the Mississippi National Guard, requested information regarding his post-service treatment for claimed disabilities and obtained his VA and private treatment records pertaining to his claimed disabilities, and afforded him VA examinations for his claimed disabilities in February 2010.  Additionally, as noted above, the Veteran was afforded a videoconference hearing before the undersigned VLJ in July 2011.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this issue on appeal.

II.  Increased Rating

The Veteran was diagnosed with left ulnar neuropathy, following an in-service injury, in April 2005.  He was originally granted service connection for residuals of a left elbow injury in a June 2006 rating decision and was assigned a noncompensable disability rating effective January 30, 2006, the day following his separation from active service.  The Veteran disagrees with this rating assignment and contends that his service-connected elbow disability should be assigned a compensable rating.


      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2010).  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's service-connected residuals of a left elbow injury have been rated under Diagnostic Code 8516, for paralysis of the ulnar nerve.  Complete paralysis of the ulnar nerve of the upper extremity contemplates "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.  Complete paralysis is evaluated as 60 percent for the major limb, and 50 percent for the minor limb.  Severe paralysis warrants a 40 percent rating for the major limb and a 30 percent rating for the minor limb.  Moderate paralysis warrants a 30 percent rating for the major limb and a 20 percent rating for the minor limb.  Mild impairment warrants a 10 percent rating for either the major or the minor limb.  As the Veteran is left-hand dominant, his left arm is properly considered the major extremity under this diagnostic code.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.


	B.  Analysis

Based on a thorough review of all of the evidence of record, including VA examination reports, VA  and private treatment records, and statements from the Veteran, the Board finds that the Veteran's service-connected residuals of a left elbow injury more closely approximate the criteria for a 10 percent disability rating.  38 C.F.R. § 4.124a, DC 8516.

The Veteran has consistently reported experiencing numbness and weakness in his left hand and fingers throughout his VA and private treatment.  At a February 2006 VA consultation, the earliest VA treatment records in the claims file, the Veteran complained of having some pain and occasional numbness in his left hand.  Examination revealed a normal range of motion and good radial pulses.  No obvious deformity was found.  Imaging of the Veteran's left hand taken in February 2006 revealed no acute fracture or dislocation, and no joint effusion.  Joint spaces were shown to be well maintained.  An enthesophyte was noted form the olecranon process.  At an April 2006 orthopedic consultation, the Veteran again complained of pain and numbness, in addition to a tingling sensation in his left hand.  Testing revealed that the Veteran had full flexion and extension, good supination and good pronation, and negative Tinel's and negative Phalen's tests of the left wrist.  A direct compression test to the wrist revealed positive results.  At a December 2006 orthopedic consultation, the VA physician performing the consultation noted that the results of a nerve conduction study revealed that the Veteran had delayed conduction across the cubital tunnel.  Palpation of the nerve, however, did not cause any symptoms.  A staff physician at a February 2009 primary care consultation assessed that the Veteran had tendonitis of the elbow and that he had a pinched nerve in the left two fingers, documented with diagnosis of cubital tunnel syndrome.  

Private treatment records from the Hattiesburg Clinic, dated from May 2009 to April 2011, reveal that the Veteran received ongoing private treatment for his service-connected left elbow disability.  A June 2009 report revealed that the Veteran had positive Tinel's over the cubital tunnel.  He had positive numbness with shoulder flexion and with elbow flexion.  These maneuvers produced a decreased light touch sensation.  The Veteran subsequently underwent a left ulnar nerve transposition in July 2007 to treat his cubital tunnel syndrome.  X-rays taken in November 2009 revealed a little osteophyte on the tip of the olecranon, with a little ossicle at the tip.  No fracture, dislocations, degenerative changes, or other abnormalities were noted.  At an office visit from the same date, the Veteran reported that the tingling sensation in his left hand had improved.  He reported, however, that he still felt a bit weak and had pain when lifting things.  The physician noted that residual pain over the medial epicondyle could be associated with epicondylitis.  A March 2010 report of contact revealed that the Veteran complained of having left arm and hand cramps, with decreased strength in the left arm.  A report from an office visit in late March 2010 revealed that the Veteran was again reporting occasional numbness in his left hand, and that he felt that his fingers sometimes were "drawing up."  Examination of his left hand revealed that he showed a little bit of Tinel's over the area where the ulnar nerve would be.  He had good flexion and extension of the elbow.  No atrophy was noted.  An April 2010 report revealed that the Veteran still complained of occasional numbness and was still somewhat symptomatic following his ulnar nerve transposition.  Sensation testing revealed that the Veteran had impaired light touch sensation in the left ulnar distribution.  Nerve conduction study results revealed decreased conduction velocity of the left median sensory nerve.  The impression, however, was a normal study with no electrodiagnostic evidence of ulnar nerve entrapment.  The final office visit report of record, dated in late April 2010, revealed that the Veteran still had some residual pain of the left elbow and occasional sensations of his fingers drawing up.  

The Veteran was afforded two VA examinations pertaining to his left elbow in February 2010, one for left ulnar neuropathy and the other for the joints.  The left ulnar neuropathy VA examination report revealed that, in spite of subjective complaints of pain, weakness, and numbness, no objective findings of motor or sensory loss were found on examination.  The examiner noted that the Veteran was very strong and that it was possible that he had some loss of strength from his prior level of function that could not be determined.  The examiner further noted that the Veteran could have further limitations during a flare up, but that he could only speculate about such results.  A March 2010 addendum to this examination reported that MRI results showed a small amount of fluid in the Veteran's elbow joint.  The examiner asserted that the fluid collection could be compressing the nerve, but that no motor or sensory deficits could be detected.  

The February 2010 VA joint examination revealed that the Veteran still complained of numbness and weakness, and of getting an occasional, painful electric-shock sensation radiating down his left hand.  He reported that his pain was constant rather than intermittently flaring up.  Examination of the left elbow revealed a well-healed, medial surgical scar.  Range of motion testing results revealed zero degrees of extension and zero to 145 degrees of flexion.  The Veteran reported pain on motion at the end point.  There was not additional limitation of motion after repetitive use.  He had normal and full supination and pronation without pain, with no additional limitation after repetitive use.  Tenderness directly over the ulnar groove was noted.  

The Veteran testified at a hearing before a VLJ in August 2009 and at a later hearing before the undersigned VLJ in July 2011.  At each of these hearings, the Veteran reported that he continued to feel weakness and numbness in his left hand and fingers.  In his July 2011 hearing, he reported having limited motion in his left hand and that it is difficult for him to grip things.  He additionally reported having pain extending form just above his elbow down to his fingers 

On this record, the Board finds that the symptoms associated with the Veteran's service-connected residuals of a left elbow injury most closely resemble the criteria for a 10 percent disability rating under 38 C.F.R. § 4.124a, DC 8516, for mild paralysis of the ulnar nerve.  In reaching this determination, the Board is satisfied that the Veteran has credibly and competently reported having occasional weakness, numbness, and tingling sensations in his left hand and fingers, indicative of mild paralysis of the left ulnar nerve.  Such symptoms as weakness and numbness, though subjectively reported, have been consistently noted in the Veteran's VA and private treatment records, in his VA examination reports, and in his personal testimony.  

Although a 10 percent rating is warranted, the Veteran does not meet the criteria for the next higher 30 percent rating for moderate paralysis of the major extremity, under 38 C.F.R. § 4.124a, DC 8516, because there is effectively no evidence of record to suggest that he has moderate paralysis, as is required for such a rating.  While he has consistently complained of numbness, tingling, pain, and weakness, all clinical evidence has largely revealed negative findings for any sensory or motor loss.  Nerve conduction studies have revealed delayed results, but all such results have been noted as normal, and there is no other evidence of record that has suggested that the Veteran has moderate paralysis of his left ulnar nerve.  

The Board has also considered the potential application of various other provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful review of the available diagnostic codes and the evidence of record, however, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation or a separate evaluation for the Veteran's claimed disability.  As the record reveals, the Veteran has demonstrated no objective evidence of limitation of motion, impairment of supination or pronation, evidence of degenerative findings, or any other disability associated with his left elbow disability.  The Board notes that while the Veteran testified that he experienced limited motion in his left-elbow, VA examination results and private and VA treatment records do not reveal any objective limitations.  The Veteran has not demonstrated flexion of the elbow limited to 110 degrees, extension of the elbow limited to 45 degrees, supination limited to 30 degrees or less, or any limitation of pronation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5213.  To the contrary, range of motion of the elbow has been essentially normal.  Most recently on VA examination in 2010, range of motion testing results revealed 0 degrees of extension and zero to 145 degrees of flexion, and normal and full supination and pronation, with no additional limitation after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Accordingly, a higher and/or separate rating is not warranted under the diagnostic codes pertaining to limitation of motion of the elbow.  

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports the Veteran's claim that he is entitled to a 10 percent disability rating for his service-connected residuals of a left elbow injury under DC 8516.

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2010).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular disability evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's left elbow disability (i.e., numbness, weakness, and tingling) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 10 percent rating assigned under DC 8516 contemplates symptoms associated with mild paralysis, such symptoms as the Veteran has consistently reported having, and therefore, the Board finds that these rating criteria reasonably describes the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to a 10 percent disability rating, but not higher, for service-connected residuals of a left elbow injury is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

The Veteran's remaining claim is that of entitlement to an increased disability rating for service-connected residuals of a left knee injury.  Unfortunately, the Board finds that this issue must again be remanded for additional development as described below.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board observes that the Veteran testified at his July 2011 hearing that his left-knee disability had increased in severity since his VA examination conducted in February 2010.  VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  

Moreover, the Veteran additionally contended that his February 2010 VA examination was inadequate, in that the examiner did not address all concerns associated with this disability.  Moreover, the Board observes that while the Veteran has consistently complained of instability with his right knee, the February 2010 VA examiner indicated that no instability was noted.  Additionally the Veteran testified that he experiences popping and clicking in his knee.  The VA examination results did not address any such contentions.  In this regard, the Board finds that the Veteran February 2010 VA examination was inadequate for purposes of rating his service-connected left knee disability and that he must be afforded a new and contemporaneous VA examination in order to determine the severity of this disability.  See 38 C.F.R. § 4.2 (2010) (providing that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

As this issue is being remanded for the foregoing reasons, any recent VA and private treatment records should also be obtained .  In this regard, the Board observes that the Veteran has received regular treatment, both through the Jackson, Mississippi VA Health System and from the Hattiesburg Clinic, for his service-connected left-knee disability, and records of his of his VA care, dated since November 2009, and of his private care, dated since April 2011, have not been associated with the claims file.  Therefore, on remand, the RO/AMC should request any outstanding records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records pertaining to his left knee disability from the Jackson, Mississippi VA Health System, dated since November 2009.  

2.  After securing the appropriate release form from the Veteran, request any outstanding treatment records pertaining to his left knee disability from the Hattiesburg Clinic in Hattiesburg, Mississippi, dated since April 2011.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected left knee disability.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should specifically address the following:

a) Report the Veteran's range of motion of the left knee in degrees and state the point at which any pain is demonstrated.

b) State whether there is objective evidence of lateral instability or subluxation of the left knee and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation should be discussed.  If objective evidence is not found please reconcile the Veteran's report of left knee instability and occasional falling.

c) State whether the left knee exhibits weakened movement, excess fatigability, or incoordination attributable to the service-connected left-knee disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

d) Give an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's remaining increased rating claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


